Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Speedemissions, Inc. 1015 Tyrone Road, Suite 220 Tyrone, Georgia 30290 We hereby consent to the use of our report dated March29, 2013 on our audit relating to the consolidated balance sheet of Speedemissions, Inc. and subsidiaries (the “Company”) as of December31, 2012, and the related consolidated statement of operations, shareholders’ equity and cash flows for the year then ended, which is included in the Form 10-K. /s/ Habif, Arogeti & Wynne, LLP Habif, Arogeti& Wynne, LLP Atlanta, Georgia March28, 2014
